NOT FOR PUBLICATION                         FILED
                       UNITED STATES COURT OF APPEALS                     MAY 12 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   20-30112

                   Plaintiff-Appellee,           D.C. No. 4:19-cr-00014-BMM-1

     v.
                                                 MEMORANDUM*
ALPHONSE BIRD,

                   Defendant-Appellant.

                     Appeal from the United States District Court
                              for the District of Montana
                    Brian M. Morris, Chief District Judge, Presiding

                                Submitted May 7, 2021**
                                  Seattle, Washington

Before: BOGGS,*** BERZON, and MURGUIA, Circuit Judges.

          A jury convicted Alphonse Bird of one count of sexual abuse and one count

of aggravated sexual abuse on the Blackfeet reservation, in violation of 18 U.S.C.



*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes that this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
***
  The Honorable Danny J. Boggs, Circuit Judge for the United States Court of
Appeals for the Sixth Circuit, sitting by designation.
§§ 2241(a) and 2242(2)(b). On appeal, Bird argues that there was insufficient

evidence for his convictions. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm. Because the parties are familiar with the facts, we do not recount them here.

      In our review, we must view the evidence “in the light most favorable to the

prosecution” and we affirm if “any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” United States v. Nevils,

598 F.3d 1158, 1163–64 (9th Cir. 2010) (en banc) (quoting Jackson v. Virginia, 443

U.S. 307, 319 (1979)). We also must assume the jury determined the credibility of

witnesses and resolved evidentiary conflicts in a way that supports the verdict.

United States v. Gillock, 886 F.2d 220, 222 (9th Cir. 1989).

      Here, a rational juror could have found Bird guilty beyond a reasonable doubt

on each count. At trial, the prosecution presented DNA evidence and testimony from

both victims, an eyewitness to one incident, and the arresting officer, among others.

Although Bird—who admitted meeting the victims—testified that the encounters

were not sexual, we need not, and indeed cannot, accept his conflicting version of

the facts. See Gillock, 886 F.2d at 222.

      AFFIRMED.




                                           2